                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


SOUTH PARK VENTURES. LLC                           Civil Actions.: 2:16-ev-633
                                                                   2:17-cv-808


              Plaintil                             JUDGE ALGENON L. MARBLEY
vs.

                                                   MAGISTRATE JUDGE JOLSON


JOHN JACK , et al.



              Defendants.




           ORDER OF DISMISSAL OF DEFENDANT NOBLE ZICKEFOOSE



       This matter is before the Court on a Joint Motion of Defendant Noble Ziekefoose and

Plaintiff South Park Ventures, LLC to dismiss Defendant Noble Zickefoose pursuant to Federal

Rule of Civil Procedure 41. For the reasons set forth in the Motion, this Court finds the joint

motion well taken and hereby GRANTS same.

       IT IS SO ORDERED.




Dated: March 20. 2019
